DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-4, 6-15, and 20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/30/2021 and 09/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a telescoping heat pipe” as claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the rack and pinion and sliding mechanism of the fluid control device as described in the specification (page 15, second para).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 

Correction of the following is required: 

The claims call for the limitation “means for extending and contracting” and “switching means” (see at least 112 section below). The specification fails to provide clear support for said “means for extending and 
	(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim element in a manner that does not add prohibited new matter to the specification; or 
(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 

See 112 section below, and MPEP, 37 CFR 1.75(d)(1).

Claim Objections
Claim(s) 2-4, 7-8, and 12-15 is/are objected to because of the following informalities:  
In the preamble of each of claims 2, 4, 7, and 8; “The vehicle according to claim 1, comprising:” should read “The vehicle according to claim 1, further comprising:”
In the preamble of claim 15; “comprising:” should read “further comprising:”
In the preamble of claim 20; “The vehicle according to claim 2, comprising” should read “The vehicle according to claim 1, further comprising”
In the preamble of claim 12, the limitation “A method of managing temperature in a vehicle according to claim 1” should read “A method of managing temperature in the vehicle according to claim 1”

Claim(s) 3, 8, 13-14, and 20 is/are objected to for their dependency on an objected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
a.	heat source in at least claim 1.
b.	translation means in at least claim 2.
c.	means for extending and contracting in at least claim 3.
d.	switching means in at least claim 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a.	heat source is interpreted to cover at least a processor and/or camera equipment as per applicant specification.
b.	translation means is interpreted to cover at least a pivot as per applicant specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 6-15, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3 and 4 respectively recites the limitation “means for extending and contracting” and “switching means”, which are indefinite as it is unclear which particular structure the applicant is referring. The specification is devoid of adequate structure for the claimed 112(f) terms above. In other words, there is no disclosure of any particular structures, either explicitly or inherently, that is used for the claimed 112(f) terms above. As would be recognized by those of ordinary skill in the art, there are many structures capable of being named “means for extending and contracting” and “switching means”. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform the claimed functions. Therefore, the claims above are indefinite.

The term “substantially fill” in claim 1 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, what is considered to “substantially fill” to a user XX will not necessarily be considered “substantially fill” to a user YY.

A similar problem is found in claim 20 with the recitation “substantially opposite”. Claim 20 should also be addressed accordingly.

Claim 1 calls for the limitation “to match the contour” in fourth to last line, which limitation appears to be indefinite is as the term “match the contour” is a relative term of degree. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, what is considered to “match the contour” to a user XX will not necessarily be considered “matching the contour” to a user YY.

To overcome this rejection, applicant is encourage to recite how, the portion of the one or more fins is structurally arranged with respect to the opening.
Claim 1 further calls for the limitation “the adjacent skin” in line in fourth and third to last lines, which limitation lacks antecedent basis. It is also unclear as to how “the adjacent skin” relates to the previously recited “a skin” found in claim 1, line 2.

Claim 3 calls for the limitation “wherein the translation means comprises means for selectively extending or contracting the heat pipe”. Nonetheless, translation means is interpreted to cover a pivot as per applicant specification. Applicant has not further describe what is considered to be “means for selectively extending or contracting”. It is unclear what part of a pivot is considered “means for selectively extending or contracting”. Pivot in the art as known for allow pivoting movements. It unclear as to how a pivot provides extension and contraction. It is unclear as to how the invention of claim 3 is practice. Because of such ambiguity, claim 3 is indefinite.

Claims 7 and 20 each calls for the limitation “a first heat exchanger” and “a second heat exchanger” in lines 2-3; which recitation renders the claims indefinite as it is unclear how the recited heat exchangers relate to the “one or more heat exchangers” recited in parent claim 1. Are they part of the heat exchangers recited in claim 1? Or are they new heat exchangers, provided in addition to those of claim 1? It is uncertain.

Applicant is encouraged to recite “wherein the one or more heat exchangers comprises a first heat exchanger ….and a second heat exchanger …” in each of claims 7 and 20.

Claims 9 and 11 each call for the limitation “the at least one heat exchanger” in line 2, which limitation lacks antecedent basis.

Applicant is encouraged to recite “the one or more heat exchangers” in lieu of “the at least one heat exchanger”.

Claim(s) 2-38, 13-14, and 20 is/are indefinite for their dependency on an indefinite base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wang (US 20180170553 A1) appears to be the closest prior of record to the invention of claim 1.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763